Title: To George Washington from Tubeuf, 10 September 1791
From: Tubeuf, Pierre-François, sieur de
To: Washington, George



Sir,
Richmond [Va.] 10th September 1791.

One of the advantages which I expected from a letter which M. the Marqs de la Fayette has remitted to me, in which he has recommended me to you, was to present it with my own hands, and to lay before you the plan of an enterprize which I am just about to undertake on the bordes of Clinch. A passage of 85 days from Havre de Grace to this place, longer by half than what I had calculated upon, does not leave me a moment to dispose of, and presses me to hasten to my distination, which is distant from hence more than 300 miles, in order that I may arrive there in season, to prepare a shelter against the severity of winter for 35 persons, whom I have engaged to proceed with me to form the establishment. With this view, I have purchased, upon the borders of Clinch, in the County of Russell 55,000 Acres of land, at the rate of nine livres Tournois per Acre, of which I am at this moment going to settle 5000 Acres, by eight families of my relations & friends, consisting of 13 masters & 22 domesticks & workmen. If my first establishment succeeds, in proportion to the facility & encouragement which the government of Virginia gives us, the honor which we shall gain will induce many other french Emigrants, more considerable than those here, to follow, who propose to join us in the ensuing spring, and I am just now

going to dispose them to it. Deign, I beseech you, Sir, to favor my enterprize, guide me with your lights, and aid me with your Councils, by which I may render it useful & agreeable to the State. We carry with us all the means necessary to form our settlement.
I beg permission, Sir, to come myself to render you an account of it, and to put into your hands the letter of M. the Marqs de la Fayette, as soon as it is possible for me to leave, for a few days, my little Colony without inquietude & without inconvenience. I am, with the most profound Respect Sir, Your very humble & Obed. Serv.

de Tubeuf.

